Case 4:20-cv-00957-SDJ Document 130 Filed 07/12/21 Page 1 of 1 PageID #: 2280




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

THE STATE OF TEXAS, ET AL.                   §
                                             §
v.                                           §   CIVIL NO. 4:20-CV-957-SDJ
                                             §
GOOGLE LLC                                   §
     .
                                      ORDER

      Before the Court is Plaintiff State of Montana’s Unopposed Motion for

Withdrawal of Counsel, filed on behalf of Chuck Munson. (Dkt. #129). Having

considered its merits, the Court concludes that the motion should be GRANTED.

      It is therefore ORDERED that Plaintiff State of Montana’s Unopposed Motion

for Withdrawal of Counsel, (Dkt. #129), is GRANTED. Chuck Munson is withdrawn

as counsel for Plaintiff State of Montana.
          So ORDERED and SIGNED this 12th day of July, 2021.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE
